Citation Nr: 0413330	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  02-20 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for status post 
fracture of the left tibia and fibula, with retained fixation 
plate on the left tibia, one-inch osteotomy mid-portion left 
tibia, and patellofermoral syndrome of the left knee, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from December 1975 to December 
1979.

This appeal arises from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  In this decision, the RO granted an 
increased evaluation for the residuals of the veteran's 
service-connected left tibia and fibula fractures (to include 
limitation of motion in the left ankle) to 20 percent 
disabling.  She appealed this decision and contended that she 
had a left knee disability that was etiologically linked to 
her left leg fractures.

A VA Decision Review Officer's (DRO) decided in May 2002 to 
grant an increased evaluation for the residuals of the left 
leg fractures, to include a left ankle disability, to 40 
percent disabling.  By rating decision of August 2002, the RO 
apparently granted secondary service connection for the 
veteran's left knee patellofemoral syndrome as related to the 
left leg fractures.  However, this disability was combined 
with the other fracture disabilities, to include the left 
ankle disability, and a 40 percent evaluation was confirmed 
and continued under the rating criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (Nonunion of tibia and fibula) (2003).  
The veteran continued her appeal.

The veteran filed a claim in October 2002 for entitlement to 
service connection for scars on the left lower leg, left 
knee, and left hip.  There is no evidence of record that the 
RO has adjudicated this claim.  This issue in not properly 
before the Board of Veterans' Appeals (Board) at the present 
time and it is not inextricably intertwined with the issue on 
appeal.  Therefore, this matter is referred to the RO for 
appropriate action.

As discussed below, the issue on appeal is being REMANDED to 
the RO via the Veterans Benefits Administration's Appeals 
Management Center (VBA AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

As noted above, the veteran's service-connected left ankle 
and left knee disability evaluations have been combined under 
Diagnostic Code 5262.  According to 38 C.F.R. § 4.7 (2003), 
VA is to award the highest evaluation possible for each 
service-connected disability.  Other diagnostic criteria at 
38 C.F.R. § 4.71a, Diagnostic Codes 5256-63 (evaluating the 
knee joint) and Diagnostic Codes 5270-74 (evaluating the 
ankle joint) allow a possible combined evaluation higher than 
40 percent if each joint is rated separately.  See 38 C.F.R. 
§ 4.25 (2003).  Unfortunately, the current medical evidence 
is inadequate to make such a determination.

The United States Court of Appeals for Veterans Claims 
(Court) has ruled that for an examination to be adequate for 
VA purposes it must be conducted by a competent healthcare 
professional, be based on a thorough review of the veteran's 
prior medical treatment, provide appropriate examination 
findings, and provide a diagnosis and opinion on the etiology 
of any current disability. See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); see also 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003).  In addition, VA adjudicators 
cannot base their decisions on their own unsubstantiated 
medical opinions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

Initially, there is no medical evidence of record that 
reports the current range of motion in the left knee joint.  
Without such evidence, the Board cannot evaluate what a 
separate rating would be under the criteria for a left knee 
disability, if allowed.  The veteran has also indicated that 
her left ankle and left knee joints undergo periodic 
exacerbation of symptomatology.  She noted on different 
medical histories that at times her left leg pain and 
instability increases to the point that she is temporarily 
required to use a cane for ambulation.  No medical examiner 
of record has discussed the level of symptomatology 
associated with these joints during such periods of 
exacerbation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003); see 
also DeLuca v. Brown, 8 Vet. App. 202, 205-07 (1995). Under 
the circumstances, a new VA examination is required to obtain 
range of motion evidence and opinions on the level of 
disability during periods of exacerbation of symptomatology.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  The veteran should be contacted and 
requested to identify all healthcare 
providers that have treated her left 
ankle, knee, and leg disabilities from 
June 2002 to the present time.  Make 
arrangements to obtain all identified 
treatment records.  All evidence received 
should be associated with the claims 
file.

2.  After the above development has been 
completed and all records received have 
been associated with the claims file, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination.  Send 
the claims folder and a copy of this 
remand to the examiner for review.  
Please provide the examiner with the 
following instructions:

The examiner is asked to indicate whether 
or not he or she has reviewed the claims 
folder.  All necessary tests, including 
x-rays if indicated, should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the examination report.  
The examiner should provide opinions on 
the following:

The examiner should identify all 
disorders and residuals attributable to 
the veteran's in-service fracture of the 
left tibia and fibula.

The examiner should measure the range of 
motion in the left ankle and left knee 
and provide these results in his or her 
examination report.  In this regard, 
whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when any 
affected joint is used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  In this regard, 
the examiner should conduct a thorough 
review of the medical evidence in the 
claims file.

If the veteran fails to report for her 
scheduled examination, then documentation 
should be obtained and associated with 
the claims file that shows that notice 
scheduling the examination was sent to 
her last known address.  

3.  Review the claims file and determine 
whether all actions regarding the 
development of this claim are in full 
compliance with the requirements of the 
VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

4.  Thereafter, review the veteran's 
claim for entitlement to an increased 
evaluation for the residuals of her 
service-connected fracture of the left 
tibia and fibula, to include if separate 
evaluations are appropriate for the 
service-connected left ankle and left 
knee disabilities.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994); see also 
38 C.F.R. §§ 4.14 and 4.68.  
Consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.49 (2003) must 
also be conducted.  If an evaluation 
under Diagnostic Code 5262 is confirmed 
and continued, then it should be 
determined if referral for an extra-
schedular evaluation under the provisions 
of 38 C.F.R. § 3.321(b)(1) (2003) is 
warranted.  If any benefit sought on 
appeal remains denied, the appellant 
should be furnished a Supplemental 
Statement of the Case (SSOC) and given 
the opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies her; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of her claim for service connection.  38 C.F.R. 
§ 3.655 (2003).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 



Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




